DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abraham Hershkovitz on February 12, 2021.

The application has been amended as follows: 

In claim 11, line 2, delete the word “types” after the word “following”.
In claim 11, line 7, delete the word “types” after the word “array”.
In claim 12, line 2, delete the word “types” after the word “following”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner’s reasons for allowance can be found in the Office Action dated August 7, 2020.
The examiner notes that Odhner, cited in the IDS, and used in the Canadian Office Action, teaches mirrors that can tilt about a pivot point, the central portion of Odhner is a grating spectrometer, whereas the instant claims require a central mirror.  Odhner solves the problem of having the spectrometer point to the same location while changing or scanning a wavelength, which is fundamentally different than a system with a central mirror.  Additionally, Odhner teaches diffuse reflection from a sample, while the instant claims require a retroreflector.
 Therefore, there is no reason to combine Odhner with Wallen or any other art of record to render the claimed device obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877